DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/3/2022 has been entered.
Response to Arguments
Applicant's arguments filed 10/3/2022 have been fully considered.
Regarding the prior 112(a) rejection, Applicant’s arguments are convincing.  The amendments to the claims overcome the rejection.
Regarding the rejections under 103, the Applicant’s arguments are convincing. The amendment to the claims overcomes the prior rejection, particularly the disk-shaped seal body having a central portion attached to an axial front end of the main body, and an outer circumferential side portion that is spaced apart from the axial front end of the main body by an axial gap.
 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horita et al (US 6,796,217) in view of Nakano et al (US 2014/0339776).
Regarding claim 1, Horita discloses an injector 1 comprising a cylindrical barrel 10, a moveable body 30 housed in the barrel, and a plunger 20 in contact with the movable body, wherein the movable body includes a main body having an outer diameter smaller than an inner diameter of the barrel (see fig. 2 annotated below), a disk-shaped seal body disposed on the main body and including an outer circumferential end 36 brought into close contact with an inner circumferential surface of the barrel in a fluid tight-manner (fig. 2; col. 6, lines 36-38) to prevent a movement of a fluid between the outer circumferential end of the disk-shaped body and the inner circumferential surface of the barrel in a first direction, and the prevent a movement of the fluid in the second direction opposite to the first direction (col. 7, lines 46-49: a seal implies that fluid cannot move between the seal body and the circumferential wall), and at least one projection 21a portion projecting from the main body toward the inner circumferential surface of the barrel (fig. 2), wherein a distance from a central axis of the movable body to a leading end of the projecting portion is smaller than half of an outer diameter of the seal body (see fig. 4 annotated below), and wherein the disk-shaped seal body has a central portion 33 attached to an axial front end of the main body, and an outer circumferential side portion 32 that is spaced apart from the axial front end of the main body by an axial gap (see fig. 2 annotated below).

    PNG
    media_image1.png
    748
    764
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    518
    792
    media_image2.png
    Greyscale

Claim 1 further calls for the plunger to come into separable contact with the moveable body, for the plunger to include a planar-shaped contact surface on a front end thereof, and the movable body to include a planar-shaped rear end surface coming into contact with the contact surface of the plunger, the plunger including a guide pin projecting from the contact surface, and the movable body including a guide hole receiving the guide pin, wherein an outer diameter of the guide pin is smaller than an inner diameter of the guide hole so that the guide pin enters to and exits from the guide hole of the movable body housed in the barrel. Horita shows embodiments wherein the seal body and the plunger are unitary, but further discloses that they may be separate elements that are later assembled together (col. 7, lines 1-3).  However, Horita fails to disclose the features described above.  Nakano teaches an injector comprising a movable body 1 and a plunger 3 that comes into separable contact with the movable body (fig. 1; page 1, para. 0003: plunger rod is reusable and therefore separable), the plunger including a planar-shaped contact surface at a from end thereof, and the movable body includes a planar-shaped rear end surface coming into contact with the contact surface of the plunger (see fig. 2 annotated below), the plunger including a guide pin projecting from the contact surface, and the moveable body including a rear end surface guide hole receiving the guide pin (see fig. 2 annotated below), wherein an outer diameter of the guide pin is smaller than an inner diameter of the guide hole so that the guide pin enters into and exits from the guide hole of the movable body housing within the barrel (page 1, para. 0014). This configuration allows the syringe to be provided to the user in a pre-filled state and allows for reuse of the plunger (page 1, para. 0003).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sealing body and plunger of Horita to be of the two part construction taught by Nakano including the features described above so that the injector can be prefilled thereby increasing the ease of use and allowing reuse of the plunger thereby reducing waste.
Regarding claim 2, Horita discloses that the projecting portion 21a is a flange, and wherein the outer diameter of the flange is smaller than the outer diameter of the seal body (fig. 4).
Regarding claim 3, Horita discloses that the outer diameter of the flange is smaller than the inner diameter of the barrel (col. 6, lines 26-28).
Regarding claim 7, Horita discloses that the outer circumferential side portion is configured to be elastically deformed so as to decrease the axial gap between the outer circumferential side portion and the axial front end of the main body during movement of the moveable body, and such that the gap is restored when movement is stopped (figs. 5A-5C).
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the subject matter of claim 4 cannot be found, in combination with the features of the invention, substantially as claimed.  As can be seen in Fig. 5B of Horita, the seal body deflects and abuts the flange and therefore a modification increasing the distance between the seal body and the flange would render the device inoperable.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125. The examiner can normally be reached Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783